ICJ_136_MutualAssistanceCriminalMatters_DJI_FRA_2008-06-04_JUD_01_ME_05_FR.txt. 269




        OPINION INDIVIDUELLE DE M. LE JUGE TOMKA



   Forum prorogatum — Requête invitant l’Etat défendeur à accepter la com-
pétence de la Cour (article 38, paragraphe 5, du Règlement) — Objet du dif-
férend — Moyen de droit — Demandes formulées dans la requête — Contradic-
tion introduite par le demandeur entre l’objet du différend et les demandes —
Interprétation de l’accord sur la compétence établie par deux actes unilaté-
raux — Compétence de la Cour ratione materiae — Compétence de la Cour
ratione temporis.

                                   * * *
   1. L’arrêt que la Cour vient de rendre a une portée plus jurispruden-
tielle que pratique, parce que la Cour a été appelée à interpréter et à cla-
rifier sa compétence établie par voie de forum prorogatum. On peut même
se demander s’il était vraiment nécessaire de saisir l’organe judiciaire
principal des Nations Unies afin qu’il se prononce, après plus de quatre
mois de délibérations, sur le refus opposé par un juge d’instruction pari-
sien à la demande, présentée sous la forme d’une commission rogatoire
internationale, de transmettre les copies d’un dossier qu’elle instruit à son
homologue djiboutien. A chacun de juger.

   2. Bien que Djibouti ait déposé, le 2 septembre 2005, auprès du Secré-
taire général des Nations Unies une déclaration, valide pour une période
de cinq ans, reconnaissant la compétence de la Cour internationale de
Justice, conformément à l’article 36, paragraphe 2, de son Statut, il savait
bien que la Cour n’avait pas compétence pour connaître du différend
qu’il voulait soumettre à la Cour, parce que la France n’était plus,
depuis 1974, liée par une telle déclaration.
   3. Djibouti a donc, en présentant sa requête introductive d’instance le
9 janvier 2006, entendu fonder la compétence de la Cour sur le consen-
tement qu’il escomptait de la France. Une telle possibilité est prévue par
l’article 38, paragraphe 5, du Règlement de la Cour.
   4. Huit mois après que la copie de la requête de Djibouti eut été trans-
mise au Gouvernement français, celui-ci a informé la Cour le 9 août 2006,
par une lettre de son ministre des affaires étrangères en date du
25 juillet 2006, que « la République française accept[ait] la compétence de
la Cour pour connaître de la requête en application et sur le seul fonde-
ment de l’article 38, paragraphe 5 », du Règlement. Mais il a aussi précisé
que l’acceptation de la compétence de la Cour
      « ne va[lait] qu’aux fins de l’affaire, au sens de l’article 38, para-
      graphe 5, [du Règlement de la Cour], c’est-à-dire pour le différend

96

270 QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (OP. IND. TOMKA)

       qui fait l’objet de la requête et dans les strictes limites des demandes
       formulées dans celle-ci » par Djibouti (arrêt, par. 4 ; les italiques
       sont de moi).

   5. La France a ainsi sans aucun doute accepté la compétence de la
Cour en la présente affaire. Mais la question qui se pose est celle de
l’étendue de cette compétence ratione materiae et ratione temporis, et
cela d’autant plus que la France a soulevé dans son contre-mémoire
une objection en soutenant que « le mémoire djiboutien va au-delà des
demandes formulées dans la requête » (contre-mémoire de la France, p. 8,
par. 2.3). La France, dans son contre-mémoire, fait valoir que

       « la compétence de la [Cour internationale de Justice] est strictement
       limitée ratione materiae et ratione temporis aux faits liés à la com-
       mission rogatoire internationale du [3] novembre 2004 dont le refus
       d’exécution par les autorités françaises est présenté dans la requête
       comme constituant « [l’]objet du différend » » (ibid., p. 16, par. 2.26).

La France précise que la compétence de la Cour « ne saurait ...
s’étendre à des demandes portant sur des faits postérieurs à la
requête qui ne constituent pas la suite directe de la non-exécution
alléguée de cette commission rogatoire internationale » (ibid.).
Selon la France, la compétence de la Cour ne s’étend pas aux
demandes de la République de Djibouti concernant les prétendues
atteintes à des immunités dont devraient bénéficier certains officiels
djiboutiens, y compris, en particulier, le président de la République de
Djibouti (ibid.).
   6. Pour établir l’étendue de la compétence de la Cour en la présente
affaire, il faut se prononcer sur la portée de l’affaire qui a été soumise à
la Cour par Djibouti le 9 janvier 2006, parce que l’acceptation française
de la compétence « ne vaut qu’aux fins de l’affaire » c’est-à-dire, selon la
France, « pour le différend qui fait l’objet de la requête et dans les strictes
limites des demandes formulées dans celle-ci ».

     7. Les deux Parties conviennent qu’il s’agit pour la Cour de dire

       « dans quelle mesure de ces actes distincts [i.e. la requête de Djibouti,
       la lettre d’acceptation de la France] formulés par des mots différents
       se dégage un réel consentement, ... c’est-à-dire un accord sur un
       objet unique et précis identifiant avec exactitude la sphère de com-
       pétence [de la Cour] » (CR 2008/1, p. 23, par. 8 (Condorelli) ;
       CR 2008/4, p. 33, par. 20 (Pellet)).

  8. Le différend est circonscrit par son objet et par ses parties. Les ter-
mes « l’objet du différend » ont été choisis pour le Statut de la Cour en
1920, prioritairement aux termes « la nature du différend » parce qu’ils
étaient considérés comme plus précis et plus utiles du point de vue de

97

271 QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (OP. IND. TOMKA)

l’effet de la chose jugée 1. Ce sont les parties et l’objet du différend qui
circonscrivent une affaire donnée. La règle de l’autorité de la chose jugée
est énoncée dans l’article 59 du Statut : un arrêt ne vaut que « pour les
parties en litige et dans le cas qui a été décidé ».
   9. Djibouti a identifié la République française en tant que Partie
contre laquelle il entendait introduire une instance devant la Cour. Il a
aussi clairement indiqué, à plusieurs reprises, que le refus d’exécuter la
commission rogatoire internationale (en date du 3 novembre 2004) cons-
titue l’objet du différend.
   10. En premier lieu, le président de Djibouti a donné, le 28 décembre
2005, pleins pouvoirs à M. Djama Souleiman Ali
     « [à] l’effet de déposer, auprès de la Cour internationale de Justice, la
     requête de la République de Djibouti contre la République française
     au sujet de la violation par cette dernière de ses obligations interna-
     tionales envers la République de Djibouti et notamment la violation
     de la convention entre la République de Djibouti et le Gouvernement
     de la République française, en date du 27 septembre 1986 » [la
     convention d’entraide judiciaire en matière pénale] (requête intro-
     ductive d’instance, p. 36 ; les italiques sont de moi).
  11. Puis le ministre des affaires étrangères et de la coopération inter-
nationale de Djibouti a informé le président de la Cour internationale de
Justice que
     « conformément au paragraphe 1 de l’article 42 du Statut de la Cour
     et au paragraphe 2 de l’article 40 du Règlement de la Cour, le Gou-
     vernement de la République de Djibouti a nommé comme agent
     M. Djama Souleiman Ali, ... dans l’affaire suivante : République de
     Djibouti contre République française, concernant la violation par la
     République française envers la République de Djibouti de ses obli-
     gations internationales découlant de la convention d’entraide judi-
     ciaire en matière pénale entre le Gouvernement de la République de
     Djibouti et le Gouvernement de la République française du 27 sep-
     tembre 1986 » (ibid., p. 38 ; les italiques sont de moi).
  12. Finalement, l’agent de Djibouti a communiqué au président de la
Cour internationale de Justice
     « une requête par laquelle la République de Djibouti introduit une
     instance contre la République française au sujet de la violation par
     cette dernière de ses obligations internationales envers la République
     de Djibouti, relative à l’entraide judiciaire en matière pénale » (ibid.,
     p. 2 ; les italiques sont de moi).
   13. La requête de Djibouti est ainsi intitulée : « Requête de la Répu-
blique de Djibouti contre la République française pour violation, envers

  1 Cour permanente de Justice internationale, Comité consultatif de juristes, Procès-

verbaux des séances du Comité (16 juin-24 juillet 1920), p. 734.

98

272 QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (OP. IND. TOMKA)

la République de Djibouti, de ses obligations internationales se ratta-
chant à l’entraide judiciaire en matière pénale » (requête introductive
d’instance, p. 4, par. 1 ; les italiques sont de moi). Ce qui est important
dans l’intitulé de la requête est que les obligations prétendument violées
par la France se rattachaient à l’entraide judiciaire en matière pénale.
Le différend devrait donc porter sur la violation (alléguée) des obli-
gations assumées par la France dans le domaine de l’entraide judiciaire
en matière pénale vis-à-vis de Djibouti, et non pas d’autres obligations
internationales de la France. Apparemment, c’est bien ainsi que la Cour
comprenait l’affaire lorsqu’elle fut inscrite à son rôle général sous le
titre « Affaire relative à Certaines questions concernant l’entraide ju-
diciaire en matière pénale (Djibouti c. France) ». Et ce titre est resté
inchangé malgré les conclusions auxquelles la Cour est parvenue quant à
sa compétence.
   14. Djibouti a précisé, dans sa requête, conformément à l’article 40,
paragraphe 1, du Statut de la Cour, l’objet du différend. Selon Djibouti,

        « L’objet du différend porte sur le refus des autorités gouverne-
     mentales et judiciaires françaises d’exécuter une commission roga-
     toire internationale concernant la transmission aux autorités judi-
     ciaires djiboutiennes du dossier relatif à la procédure d’information
     relative à l’Affaire contre X du chef d’assassinat sur la personne de
     Bernard Borrel et ce, en violation de la convention d’entraide judi-
     ciaire en matière pénale entre le Gouvernement de la République de
     Djibouti et le Gouvernement de la République française du 27 sep-
     tembre 1986, ainsi qu’en violation d’autres obligations internationa-
     les pesant sur la République française envers la République de Dji-
     bouti » (requête introductive d’instance, p. 4, par. 2 ; les italiques
     sont de moi).
   Bien que l’article 40 du Statut se borne à exiger l’indication de l’objet
du différend, Djibouti a été, dans sa requête, tout à fait spécifique. Pour
lui, « l’objet du différend porte sur le refus ... d’exécuter une commission
rogatoire internationale ». L’acte qui est à l’origine du différend est défini
par Djibouti lui-même comme le refus par la France de donner une suite
favorable à la commission rogatoire internationale. Par ce refus, la France
aurait violé, selon Djibouti, plusieurs de ses obligations, les obligations
découlant de la convention d’entraide judiciaire en matière pénale entre
Djibouti et la France, ainsi que certaines autres obligations. Ces autres
obligations sont énumérées dans la requête dans la section intitulée
« moyens de droit » : y sont mentionnés les obligations prévues par le
traité d’amitié et de coopération de 1977, les obligations « découlant des
principes ... de prévenir les atteintes à la personne, la liberté ou la dignité
d’une personne jouissant d’une protection internationale », ainsi que le
« principe selon lequel un Etat ne peut invoquer les principes ou doctrines
de son droit comme justifiant la non-exécution d’un traité » (requête, p. 4,
par. 3).

99

273 QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (OP. IND. TOMKA)

   15. L’expression « moyens de droit » (requête, p. 4, par. 3) ne figure pas
dans le Statut mais dans le Règlement de la Cour (art. 38, par. 2), qui
prévoit que la requête « indique en outre la nature précise de la demande
et contient un exposé succinct des faits et moyens sur lesquels cette
demande repose ». On a introduit pour la première fois l’exigence d’indi-
quer les « moyens sur lesquels cette demande repose » dans le Règlement
en 1936 ; on mettait ainsi en œuvre l’article 63 du Statut de la Cour. Les
documents préparatoires révèlent que, par « moyens », on avait à l’esprit
« l’indication des stipulations de l’interprétation desquelles dépend la
solution de l’affaire » et que « [la] pratique a démontré l’utilité ... de ces
indications eu égard aux dispositions de l’article 63 du Statut » 2. Les
moyens de droit ne sont que les arguments juridiques qui, selon le requé-
rant, étayent ses demandes.
   16. Bien que la Cour enseigne qu’« aucun demandeur ne saurait se pré-
senter devant la Cour sans être en mesure d’indiquer dans sa requête
l’Etat contre lequel la demande est formée et l’objet du différend ... »
(arrêt, par. 64 ; les italiques sont de moi), elle relativise malgré tout cette
exigence puisque, « s’il est effectivement souhaitable que ce qui constitue
cet objet pour le demandeur soit indiqué sous une telle rubrique dans
la requête, la Cour doit néanmoins examiner cette dernière dans son en-
semble » (ibid., par. 67).
   17. La Cour se réfère à son observation dans l’affaire du Droit de pas-
sage sur territoire indien (Portugal c. Inde) (C.I.J. Recueil 1960, p. 33)
pour conclure « que l’objet du différend ne devait pas être déterminé
exclusivement par référence aux questions énoncées dans la rubrique cor-
respondante de la requête » (arrêt, par. 70).
   18. Cette jurisprudence concernant la détermination du différend et de
son objet a été rappelée par la Cour il y a dix ans dans l’affaire de la
Compétence en matière de pêcheries (Espagne c. Canada), où elle a
observé qu’« [il] incombe à la Cour, tout en consacrant une attention
particulière à la formulation du différend utilisée par le demandeur,
de définir elle-même, sur une base objective, le différend qui oppose
les parties, en examinant la position de l’une et de l’autre » (compé-
tence de la Cour, arrêt, C.I.J. Recueil 1998, p. 448, par. 30). Elle a
poursuivi :

      « Il ressort de la jurisprudence de la Cour que celle-ci ne se contente
      pas de la formulation employée par le demandeur, lorsqu’elle déter-
      mine l’objet du différend. Ainsi, dans l’affaire du Droit de passage
      sur territoire indien, la Cour, pour apprécier sa compétence, a pré-
      cisé l’objet du litige. » (Ibid., p. 449, par. 30.)


   2 C.P.J.I. série D no 2, p. 868-869. L’article 63 du Statut confère aux Etats tiers le droit

d’intervenir au procès lorsqu’il s’agit de l’interprétation d’une convention à laquelle ont
participé non seulement les parties en litige mais aussi d’autres Etats.


100

274 QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (OP. IND. TOMKA)

   19. Je doute que l’on puisse suivre cette jurisprudence dans le cas où la
compétence de la Cour est établie, comme en la présente espèce, sur la
base du forum prorogatum. Dans l’affaire de la Compétence en matière de
pêcheries (Espagne c. Canada) et dans les affaires qui y sont mention-
nées (C.I.J. Recueil 1998, p. 447-449, par. 29-31), c’est-à-dire Nauru,
Interhandel, Droit de passage sur territoire indien, Essais nucléaires, on
invoquait comme bases de compétence les déclarations unilatérales
reconnaissant la juridiction de la Cour faites en vertu de l’article 36, para-
graphe 2, du Statut. Les déclarations avaient été faites bien avant
la naissance des différends soumis unilatéralement à la Cour. On
peut comprendre que l’Etat qui a saisi la Cour en invoquant les décla-
rations faites en vertu de l’article 36, paragraphe 2, du Statut, sou-
tienne vigoureusement que le différend relève de la compétence de
celle-ci. Il s’ensuit qu’il définit ce différend de manière à amener la Cour
à conclure qu’elle est compétente. Le défendeur, par ses objections,
fait valoir que, à la lumière des diverses déclarations unilatérales et
des réserves qui y sont contenues, le différend (ou au moins certains
de ses aspects et les demandes s’y rattachant) échappe à la com-
pétence de la Cour. La Cour doit dans tous ces cas déterminer
elle-même le différend qui oppose les parties et son objet afin qu’elle
puisse décider s’il relève, ou non, de sa compétence vu les termes des
déclarations unilatérales faites, y compris les différentes « réserves »
(ou plutôt limitations) que les Etats parfois ajoutent à ces
déclarations.
   20. La Cour a rappelé sa jurisprudence élaborée dans le cadre des
affaires portées devant elle en vertu de l’article 36, paragraphe 2, du
Statut, bien que la présente espèce soit visée par le paragraphe 1 de
l’article 36 du Statut ; cela a donné à la Cour l’occasion d’exposer sa
perception de l’objet du différend opposant les Parties.
   Ainsi, la Cour rappelle les moyens de droit invoqués dans la requête
djiboutienne (arrêt, par. 73) ainsi que certaines demandes y formulées
(ibid., par. 74) pour parvenir à la conclusion
      « que, en dépit d’une description sommaire de l’objet du différend au
      paragraphe 2 de la requête, celle-ci, prise dans son ensemble, a un
      objet plus large qui inclut la convocation adressée au président de
      Djibouti le 17 mai 2005 et celles adressées à d’autres responsables
      djiboutiens les 3 et 4 novembre 2004 » (ibid., par. 75).

   21. C’est la Cour qui donne à l’objet du différend une portée plus large
malgré le fait que Djibouti en a fait valoir dans sa requête une vision plus
réduite. Il n’est pas certain que la France, quand elle a accepté la com-
pétence de la Cour, a perçu l’objet du différend de la même manière que
la Cour dans son arrêt.
   22. On trouve dans le dossier des éléments tendant à indiquer que la
France, dès le départ, pensait que le différend, pour lequel elle avait
accepté la compétence de la Cour, concernait « l’interprétation donnée

101

275 QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (OP. IND. TOMKA)

par chacune des parties à la mise en œuvre de la convention d’entraide
judiciaire entre la France et Djibouti » (mémoire de Djibouti, annexe 32,
communiqué du ministère français des affaires étrangères, 20 octobre
2006).
   Quelques jours plus tard, le 15 novembre 2006, la ministre déléguée à
la coopération, au développement et à la francophonie a déclaré à
l’Assemblée nationale :
         « Compte tenu des difficultés que nous avons à mettre en œuvre
      la convention d’entraide judiciaire entre la France et Djibouti, la
      Cour internationale de Justice a été saisie par Djibouti de cette
      question. Nous avons fait savoir que nous étions d’accord pour
      que la Cour règle ce différend entre nos deux pays, qui repose essen-
      tiellement sur des problèmes de procédures. » (Mémoire de Djibouti,
      annexe 33.)
   23. Néanmoins, selon l’interprétation de la Cour, l’acceptation par la
France de la compétence de la Cour « pour le différend qui fait l’objet de
la requête et dans les strictes limites des demandes formulées dans celle-
ci » constitue un consentement dont la portée n’est pas limitée « à un
aspect particulier de la requête » (arrêt, par. 83).
   24. Je suis d’avis que la France a accepté la compétence de la Cour
pour « le différend qui fait l’objet de la requête », c’est-à-dire pour le dif-
férend tel que circonscrit par Djibouti dans sa requête. Et chaque diffé-
rend est circonscrit par son objet et ses parties. Nul doute que les volon-
tés des deux Parties se chevauchent pour que la Cour tranche le différend
concernant le refus de la France d’exécuter la commission rogatoire inter-
nationale.
   25. La Cour enseigne que « [l’]acceptation permettant à la Cour
d’asseoir sa compétence doit être avérée » (ibid., par. 62). Je ne suis pas
certain que tel est le cas pour ce qui est des questions relatives à l’immu-
nité du chef de l’Etat et de certains hauts fonctionnaires djiboutiens. On
relève dans la requête une contradiction entre l’objet du différend déclaré
expressis verbis et les arguments de droit et les demandes. Le requérant
ne devrait pas bénéficier d’une ambiguïté qui lui est imputable. Il fallait
donc à mon avis accorder plus de poids aux termes précis de la requête ;
la sécurité juridique l’exige. Autrement, l’Etat qui a été invité à accepter
la compétence de la Cour et qui y a consenti risque de découvrir plus tard
que la Cour donne au différend et à son objet une définition différente de
la sienne au moment où il a exprimé son acceptation en se fondant sur les
termes exprès de la requête.

   26. La Cour pouvait ainsi conclure que sa compétence était limitée
ratione materiae au différend relatif au refus de la France d’exécuter
la commission rogatoire internationale concernant la transmission à
Djibouti du dossier relatif à la procédure d’information dans
l’affaire contre X du chef d’assassinat sur la personne de Bernard
Borrel.

102

276 QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (OP. IND. TOMKA)

   27. La majorité s’est prononcée en faveur d’une compétence plus large
(boni judicis est ampliare jurisdictionem). Elle pouvait le faire parce que
la France, dans sa lettre d’acceptation, un peu elliptique, n’a pas pris la
peine de souligner les contradictions contenues dans la requête et de pré-
ciser l’étendue de son consentement sans équivoque. Après une longue
réflexion, je me suis rallié, mais non sans hésitation, à la majorité de la
Cour.
   28. Mais je ne peux pas souscrire à la conclusion de la Cour (arrêt,
par. 95 et 205, point 1, alinéa c)) selon laquelle elle a compétence
pour examiner aussi la deuxième convocation en tant que témoin
envoyée au président de la République de Djibouti le 14 février 2007,
c’est-à-dire plus d’un an après le dépôt de la requête djiboutienne et
plus de cinq mois après l’acceptation par la France de la compétence
de la Cour « pour le différend qui fait l’objet de la requête et dans
les strictes limites des demandes formulées dans celle-ci par la Répu-
blique de Djibouti ».
   Pour justifier sa conclusion, la Cour souligne que « [l]a lettre d’accepta-
tion de la France ne contient cependant pas de restriction temporelle »
(ibid., par. 94).
   29. La Cour, pour cet aspect du différend, assimile la lettre d’accepta-
tion de la France à une véritable déclaration de reconnaissance de la
compétence obligatoire de la Cour au sens de l’article 36, paragraphe 2,
du Statut, ce qu’elle n’est évidemment pas.
   30. La Cour ajoute que ce qui est décisif en l’espèce est ce que la
France a expressément accepté dans sa lettre du 25 juillet 2006 (ibid.,
par. 88). J’abonde dans ce sens.
   Mais je vois mal comment la France pouvait expressément accepter la
compétence de la Cour pour un différend concernant un fait qui ne s’était
pas encore produit. La France a accepté la compétence de la Cour « pour
les demandes formulées dans la requête de Djibouti », déposée le 9 jan-
vier 2006. Les demandes concernaient les prétendues violations qui
auraient été déjà commises avant le dépôt de la requête. Selon la majo-
rité, la convocation du 14 février 2007 répétait simplement la précédente
en date du 17 mai 2005 ; cela ne me paraît pas convaincant. Il en irait
autrement s’il s’agissait d’un acte continu qui aurait commencé en
mai 2005 et se serait poursuivi jusqu’en février 2007. Mais tel n’est pas le
cas. Chaque convocation constituait un acte distinct. Par conséquent,
il m’était impossible de voter en faveur de l’alinéa c) du point 1 du
dispositif.
   31. L’affaire est arrivée à son terme. Quelles leçons peut-on en tirer ?
Malgré l’apparente souplesse du forum prorogatum 3, cette affaire montre
que l’Etat qui est invité à accepter la compétence de la Cour selon la pro-
cédure prévue dans l’article 38, paragraphe 5, du Règlement doit rédiger

   3 Voir M. Bedjaoui, « Le forum prorogatum devant la Cour internationale de Justice :

les ressources d’une institution ou la face cachée du consensualisme », C.I.J. Annuaire
1996-1997, p. 230-248.

103

277 QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (OP. IND. TOMKA)

méticuleusement sa réponse positive s’il veut éviter toute surprise de la
part de la Cour. Je demeure convaincu qu’il est toujours préférable, au
lieu d’accepter la compétence de la Cour par cette procédure, de proposer
à l’Etat requérant de conclure un compromis spécifiant clairement les
questions juridiques que les Parties en litige désirent voir tranchées par la
Cour.

                                                  (Signé) Peter TOMKA.




104

